FILED
                                                                                               MAR - 5 2009
                             UNITED STATES DISTRICT COURT
                                                                                         NANCY MAYER WHITTINGTON ClERIc
                             FOR THE DISTRICT OF COLUMBIA                                      U.S. DISTRICT COURr'

                                             )
Jaime Luevano,                               )
                                             )
       Plaintiff,                            )
                                             )
               v.                            )
                                             )
                                                      Civil Action No.
                                                                            09 0423
Immigration and Customs                      )
Enforcement et al.,                          )
                                             )
       Defendants.                           )
                                             )


                                   MEMORANDUM OPINION

       This matter is before the Court on its initial review of plaintiff s pro se complaint and

application for leave to proceed in forma pauperis. The Court will grant the in forma pauperis

application and dismiss the case because the complaint fails to meet the minimal pleading

requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

       Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,

656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires

complaints to contain" (1) a short and plain statement of the grounds for the court's jurisdiction

[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."

Fed. R. Civ. P. 8(a); see Oralsky v. CIA, 355 F.3d 661,668-71 (D.C. Cir. 2004). The Rule 8

standard ensures that defendants receive fair notice of the claim being asserted so that they can

prepare a responsive answer and an adequate defense and determine whether the doctrine of res

judicata applies. Brown v. Califano, 75 F.R.D. 497,498 (D.D.C. 1977).

       Plaintiff is an inmate at the county jail in EI Paso, Texas. In papers submitted to the

Clerk comprised mostly of scribblings, plaintiff lists officials of the Immigration and Customs
Enforcement as defendants but his allegations are incomprehensible. Accordingly, the case will

be dismissed by separate Order issued contemporaneously.




                                           United States District Judge
Date: February   JL,   2009




                                              2